Citation Nr: 1425072	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-04 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to restoration of a 60 percent rating for degenerative changes to the T12-L1 vertebrae to include a post-operative surgical scar.

2.  Entitlement to a higher rating for degenerative changes to the T12-L1 vertebrae to include a post-operative surgical scar, rated as 60 percent disabling prior to August 1, 2010 and 20 percent disabling thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for lumbar radiculopathy of the left leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 1981 to June 1998.

These matters come to the Board of Veterans' Appeals (Board) on appeal from November 2009 and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In a November 2009 rating decision (in conjunction with a claim for increase), the RO proposed that the rating for the Veteran's degenerative changes to the T12-L1 vertebrae to include a post-operative surgical scar be reduced from 60 percent to 20 percent.  A May 2010 rating decision implemented this proposed reduction, effective August 1, 2010.  In addition, the May 2010 rating decision awarded a separate rating for lumbar radiculopathy of the left leg and assigned a 10 percent rating, effective November 21, 2009.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA reveals a March 2014 Informal Hearing Presentation submitted by the Veteran's representative.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  In addition, the documents contained in VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted. 

As noted in the Introduction, in a November 2009 rating decision, the RO proposed to reduce the rating for the Veteran's service-connected degenerative changes to the T12-L1 vertebrae to include a post-operative surgical scar from 60 percent to 20 percent.  This proposed reduction was then implemented in a May 2010 rating decision, effective August 1, 2010.  A November 30, 2009, letter notified the Veteran of this decision along with his rights to appeal if he disagreed with the outcome.  The letter specifically notified the Veteran that a notice of disagreement (NOD) must be filed within one-year.   See 38 C.F.R. § 20.302 (2013). 

In June 2010, the Veteran submitted a written statement indicating his disagreement with the actions regarding his service-connected degenerative changes to the T12-L1 vertebrae to include a post-operative surgical scar.  However, the RO issued a statement of the case (SOC) in October 2010 with respect to the claim for an increased rating for service-connected degenerative changes to the T12-L1 vertebrae to include a post-operative surgical scar only and did not address the reduction in rating.  See 38 C.F.R. § 19.29 (2013); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Consequently, the issue of the propriety of the rating reduction must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A.  § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.301, 20.302 (2013).  On remand, the Veteran will have the opportunity to file a timely substantive appeal if he wishes to perfect an appeal as to this matter.

As to the perfected issues of entitlement to a higher rating for service-connected degenerative changes to the T12-L1 vertebrae to include a post-operative surgical scar and lumbar radiculopathy of the left leg, the Board notes that the Veteran was last afforded a VA examination in September 2010.  However, in his February 2011 substantive appeal, the Veteran generally suggested that his symptoms had worsened.  His representative also asserted that the Veteran's back and left leg symptoms had worsened in its March 2014 Informal Hearing Presentation and argued that new VA examinations were warranted.  As worsening symptomatology has been described since the Veteran's last VA examination, he should be afforded a new VA examination to determine the current nature and severity of his service-connected degenerative changes to the T12-L1 vertebrae to include a post-operative surgical scar and lumbar radiculopathy of the left leg.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, the record reflects there may be outstanding treatment records.  The Veteran has submitted treatment records from Dr. G. N., a neurosurgeon, dated through May 2010.  It is not clear whether more recent treatment has been received.  Therefore, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider that has treated him for his lumbar spine disorder and/or left leg radiculopathy and, thereafter, such identified records should be obtained for consideration in his appeal, to include any records from Dr. G. N.   

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records from the VA Medical Center (VAMC) in Louisville, Kentucky.  Such records dated through October 2010 have been associated with the Veteran's claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional VA or non-VA treatment records pertinent to the claims on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records, including copies of any records from a Dr. G. N.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  Furnish to the Veteran an SOC with respect to the matter of entitlement to restoration of a 60 percent rating for the service-connected degenerative changes to the T12-L1 vertebrae to include a post-operative surgical scar, along with a VA Form 9, and afford him the appropriate opportunity to file a substantive appeal to perfect an appeal of this issue. 

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected--for this claim, within 60 days of the issuance of the SOC.

4.  After completing the foregoing, and the receipt of any outstanding records, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his degenerative changes to the T12-L1 vertebrae to include a post-operative surgical scar and lumbar radiculopathy of the left leg.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's degenerative changes to the T12-L1 vertebrae to include a post-operative surgical scar.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected degenerative changes to the T12-L1 vertebrae to include a post-operative surgical scar is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment and/or bilateral lower extremity radiculopathy as a result of his degenerative changes to the T12-L1 vertebrae to include a post-operative surgical scar. 

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the evidence received after the October 2010 statement of the case.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



